per curiam:
Hoy evaluamos una querella presentada contra un Juez Superior por intervenir indebidamente con una potencial testigo durante la investigación de una queja ética. Procede evaluar también la conducta de ese juez al contactar personalmente a la abogada de su exesposa —es-tando pendientes ciertas controversias judiciales entre am-bos— con el propósito de indisponerla en su contra.
Por las razones que exponemos a continuación, resolve-mos que el juez incurrió en conducta antiética, violatoria de los Cánones 7, 13 y 23 de Ética Judicial, infra. En con-*685formidad con los principios y las normas que rigen la ética judicial en nuestro ordenamiento, así como la política ins-titucional contra cualquier conducta que pueda lacerar la confianza de la ciudadanía en el sistema de justicia, orde-namos su destitución inmediata.
HH
El juez Ricardo J. González Porrata-Doria juramentó como Juez Municipal en enero de 1996 y comenzó a ejercer el cargo en la ciudad de San Germán. Posteriormente se le extendió un nombramiento como Juez Superior y fue tras-ladado al Centro Judicial de Arecibo en el 2000. Para ese entonces, la Sra. Olga I. Miranda Maisonet comenzó a tra-bajar como su secretaria jurídica, puesto que siguió ocu-pando una vez el juez González Porrata-Doria fue reasig-nado al Tribunal de Primera Instancia, Sala Municipal de Ciales. En el 2006 el juez González Porrata-Doria regresó al Centro Judicial de Arecibo y, tiempo después, reclutó nuevamente a la señora Miranda Maisonet.(1) Cabe añadir que entre el juez, su entonces esposa —la Sra. María del Mar Vázquez Martínez— y la señora Miranda Maisonet y su esposo llegó a entablarse una relación de amistad.
En el 2012, el juez González Porrata-Doria y la señora Vázquez Martínez se divorciaron, lo que generó varias con-troversias relacionadas con la división de los bienes adqui-ridos durante el matrimonio. Como consecuencia, la señora Vázquez Martínez presentó una demanda sobre cobro de dinero y daños y perjuicios contra el juez González Porrata-Doria. Debido a la álgida situación postdivorcio, el juez y su exesposa cesaron toda relación y se comunicaban a través de la señora Miranda Maisonet, quien transmitía a uno y a otro los mensajes relacionados con las incidencias del pleito. Esta situación produjo incomodidad a la señora *686Miranda Maisonet, por lo que habló con ambos y les pidió que dejaran de usarla como mensajera.
En junio de 2013, la señora Vázquez Martínez presentó una queja ética contra el juez González Porrata-Doria. En-tre otras alegaciones, sostuvo que el juez llamó a su abo-gada, la Leda. Lisdaira Serrano Martínez, y le indicó que su dienta estaba “loca” y que hablaba mal de ella.(2) Además, le pidió que no le contara a la señora Vázquez Martínez acerca de la llamada y que lo mantuviera confidencial.(3) Este inci-dente fue corroborado posteriormente por el juez González Porrata-Doria.
Una vez le notificaron la queja, el juez le comentó a la señora Miranda Maisonet que la señora Vázquez Martínez había presentado una querella infundada en su contra. Le dijo que si la citaban como testigo durante la investigación, tenía que decir que la señora Vázquez Martínez la hostigaba con llamadas constantes a la oficina. La señora Miranda Maisonet, incómoda con la solicitud, le indicó que no era cierto que la señora Vázquez Miranda la hostigara. En particular, testificó ante la Comisión de Disciplina Judicial lo siguiente:
“P ¿Algo más que el juez le haya dicho en ese instante?
R Este, entonces pues ... Y a ti te van a llamar, y a ti te van a llamar.’Y yo dije, ‘juez’, ahí yo me puse ansiosa. Porque yo dije: ‘Juez, a mí no [...] me involucren en sus asuntos personales, yo se los vengo diciendo.’ Y entonces él viene y me dice: ‘Eso es Mary, ahí, que te metió ella. Y tú vas a tener que decir que ella te llama, que ella te hostiga, que ella te acosa.’ Y yo le dije: Yo no voy a decir eso porque eso no es lo que está sucediendo. Yo les dije a ambos que no quería que me utilizaran.’Y entonces él me *687dice, ‘no, pero tú tienes que decir ... [’] volvió y me lo repitió. ‘Tú tienes que decir que te llama, que te hostiga, que te acosa, este que a mí me llama,’ que para insultarlo. Informe de la Comi-sión, pág. 8,
Luego de ese incidente, la señora Miranda Maisonet sa-lió de la oficina y dialogó con el Sr. Luis A. Espinosa Millet, alguacil supervisor del Área de Menores en ese momento. Le comentó que el juez quería que ella dijera algo que no era cierto con respecto a una situación entre él y su esposa. En respuesta, el alguacil Espinosa Millet le sugirió que se lo informara al Juez Administrador y la señora Miranda Maisonet le expresó que lo había pensado, pero que no que-ría hacerle daño al juez.
Posteriormente, la señora Miranda Maisonet regresó a la oficina y le dio conocimiento de lo sucedido al Sr. Israel Serrano Rodríguez, alguacil auxiliar asignado a la sala del juez González Porrata-Doria para el momento de los hechos. Según el señor Serrano Rodríguez, la señora Miranda Maisonet le manifestó que el juez la estaba hosti-gando y presionando para que le sirviera de testigo en un caso. Éste la notó “ansiosa, preocupada y nerviosa” mien-tras le relataba lo sucedido.(4)
Esa misma tarde, una vez el juez González Porrata-Doria salió de sala, insistió nuevamente y la señora Miranda Maisonet le indicó que no quería hablar del asunto. Al día siguiente la señora Miranda Maisonet no se pre-sentó a trabajar, pues estaba muy ansiosa. Cuando se re-incorporó al próximo día, el juez la buscó de nuevo, se sentó frente a su escritorio y le repitió lo que debía declarar. Se-ñaló lo siguiente:
“R [...] el miércoles cuando yo voy a trabajar él vuelve y llega con la misma actitud de que yo tenía que decir eso. Entonces él insiste en que ... él me insistía de que, ‘pero es que tú me has dicho a mí que tú no querías que María del Mar te llamara’. Y yo, una cosa es que no quiero que me utilicen, [y] otra es que *688ella me esté hostigando, acosando y molestando, esa no es la realidad.
P ¿Qué le dijo?
R Yo tengo que, que ... yo tengo que decir que ... que yo le había dicho a él, que yo le decía que Mary me hostigaba, me acosaba, que me molestaba, [y] yo le dije que en ningún momento yo le había dicho eso a él. Tero tú no quieres que ella ... pero tú me dijiste a mí que tú no quieres que ella te llame.’ Y yo le dije, ‘no, pero una cosa es eso a que me hostigue. Y no es que no me llame, es que no me utilicen para estar de mandado’ ”. Informe de la Comisión, pág. 10.
Sintiéndose disgustada por lo que estaba pasando, la se-ñora Miranda Maisonet fue a ver al Juez Administrador del Centro Judicial de Arecibo, Hon. Nelson J. Canabal Pérez. Le indicó que se sentía hostigada por el juez González Po-rrata-Doria, pues “le estaba requiriendo insistentemente que, si era entrevistada al respecto, ofreciera unas versiones de los incidentes que no eran ciertas”. Informe de la Comi-sión, pág. 4. Después de escucharla, el Juez Administrador, como medida cautelar, la reubicó en el Tribunal de Primera Instancia, Sala de Manatí. Además, refirió el asunto a la Oficina de Administración de los Tribunales (OAT).(5)
La OAT realizó la investigación de rigor y evaluó tanto la queja de la señora Vázquez Martínez como el referido del juez administrador Canabal Pérez, luego de lo cual sometió un Informe recomendándole a la Comisión de Disciplina Judicial (Comisión) la presentación de una querella. Así, en conformidad con nuestro esquema procesal disciplinario, un Comisionado evaluó el Informe y determinó la existencia de causa probable para creer que el juez González Porrata-Doria infringió los Cánones 7, 13 y 23 de Ética Judicial, 4 LPRAAp. IV-B.
En vista de lo anterior, la OAT presentó una querella y formuló los cargos siguientes: (1) violación al Canon 7 de *689Ética Judicial, supra, por intervenir indebidamente con la señora Miranda Maisonet, en su carácter de testigo poten-cial en el proceso disciplinario en su contra; (2) violación al Canon 13 de Ética Judicial, supra, por no actuar con la debida circunspección, consideración y respeto hacia la se-ñora Miranda Maisonet, insistiendo contumazmente en lo que debía decir en la investigación a pesar de que ésta se negaba a declarar lo solicitado, y (3) violación al Canon 23 de Ética Judicial, supra, por contactar, pendiente un pleito en su contra, a la abogada de su exesposa e informarle, “a modo de ‘cortesía’, que su dienta ‘estaba loca’, que recibía ayuda psiquiátrica, y que hablaba mal de ella”. Informe de la Comisión, págs. 2-3.
Después de celebrar la vista en su fondo, la Comisión rindió un informe final y concluyó que el juez González Porrata-Doria cometió las faltas éticas imputadas, por lo que recomendó como sanción una censura enérgica.(6) So-metido el caso ante nuestra consideración, resolvemos.
I — I HH
La Constitución del Estado Libre Asociado de Puerto Rico confiere autoridad a este Tribunal para condu-cir los procesos disciplinarios contra las juezas y los jueces del Tribunal de Primera Instancia y del Tribunal de Apelaciones. Art. V, Sec. 11, Const. ELA, LPRA, Tomo 1. Para llevar a cabo esta función, aprobamos los Cánones de Etica Judicial de Puerto Rico, que contienen las normas mínimas de conducta que deben seguir los miembros de la *690Judicatura para proteger la confianza de la ciudadanía en el sistema de justicia. In re Sierra Enriquez, 185 DPR 830, 850 (2012). Véase, también, R.L. Vigo, Ética y responsabi-lidad judicial, Santa Fe, Rubinzal-Culzoni Editores, 2007, pág. 31.
Surge de su Preámbulo que las normas conteni-das en los Cánones de Ética Judicial aplican tanto al des-empeño de las funciones judiciales como a la conducta extrajudicial o privada de las juezas y los jueces. In re Berrios Jiménez, 180 DPR 474 (2010); A.S. Andruet et al., Ética judicial: visión latinoamericana, México, Suprema Corte de Justicia de la Nación: Comisión Iberoamericana de Ética Judicial, 2012, pág. 208. Por eso, al juramentar al cargo, las juezas y los jueces aceptan ciertas restricciones que, “si bien no les privan de los derechos que poseen como miembros de nuestra sociedad, representan sacrificios en su vida pública y privada [...] ”. (Énfasis suprimido). In re Hernández Torres, 167 DPR 823, 839-840 (2006). Este es-tándar de conducta más alto se impone como condición para asegurar el respeto, el honor y la legitimidad de su ministerio. In re Claverol Siaca, 175 DPR 177, 188 (2009). Ello, pues son las juezas y los jueces los encargados, en última instancia, de dictaminar qué derechos o deberes co-bijan u obligan a la ciudadanía.
En lo pertinente, el Canon 7 de Ética Judicial, supra, advierte cuál es el comportamiento esperado de las juezas y los jueces en los procesos disciplinarios. In re Cla-verol Siaca, supra, pág. 191. Así, dispone que éstas y éstos cooperarán con el proceso y no intervendrán indebidamente con los testigos, la prueba documental o cualquier otro as-pecto del procedimiento. El propósito es proteger la integri-dad del trámite disciplinario, por lo que se prohíbe tajante-mente incitar a un testigo a alterar su testimonio o promover un testimonio falso. In re Claverol Siaca, supra, pág. 191; In re Vargas Soto, 146 DPR 55 (1998).
*691Por su parte, el Canon 13 de Ética Judicial, supra, preceptúa el deber de tratar con respeto y cordialidad a todas las empleadas y los empleados, al funcionariado de la Rama Judicial y a todas las personas que comparecen a las salas de justicia. In re Claverol Siaca, supra, pág. 189. Este deber es consustancial con el respeto a la dignidad del ser humano y aplica tanto en el ejercicio de las funciones judiciales como en el contexto de la vida privada. En particular, el Canon 13 expresa, en lo pertinente, que
[l]as juezas y los jueces tratarán con consideración y respeto a los abogados y las abogadas.
También tratarán con consideración y respeto a testigos, ju-rados, funcionarías o funcionarios del tribunal y a toda persona que comparezca ante el tribunal.
Finalmente, el Canon 23 de Ética Judicial, supra, establece una norma general de conducta que debe guiar el comportamiento de las juezas y los jueces cuando están fuera del estrado:
Las juezas y los jueces se comportarán públicamente de ma-nera que sus actuaciones no provoquen dudas sobre su capa-cidad para adjudicar imparcialmente las controversias judiciales!,] no deshonren el cargo judicial y no interfieran con el cabal desempeño de sus funciones judiciales.
Este canon exige de las y los miembros de la Judicatura la más estricta adhesión a los principios éticos en el ma-nejo de sus asuntos personales y extrajudiciales, de forma que enaltezcan la integridad de su cargo y garanticen la independencia judicial y la imparcialidad de la función adjudicativa. In re Aprobación Cánones Ética 2005, 164 DPR 403, 408 (2005); S. Steidel Figueroa, La regulación de las actividades extrajudiciales de los jueces en Puerto Rico y en Estados Unidos, México, Suprema Corte de Justicia de la Nación, Dirección General de la Coordinación de Compi-lación y Sistematización de Tesis, 2007, págs. 22-23. A tono con lo anterior, conviene resaltar que la conducta privada que esté reñida con los principios éticos tiene el potencial *692de menoscabar significativamente la administración de la justicia y la confianza necesaria para sostener los pilares democráticos de nuestra sociedad. In re Acevedo Hernández, 194 DPR 344, 360 (2015); In re Cancio González, 190 DPR 290, 297 (2014).
I — I H-i hH
Para resolver esta querella, consideraremos en conjunto los dos primeros cargos que se le imputan al juez González Porrata-Doria. Esto es, intervenir con el testimonio poten-cial de su secretaria, la señora Miranda Maisonet, en un procedimiento ético en su contra y no tratarla con la con-sideración o el respeto adecuados.
Como vimos, la relación laboral entre el juez González Porrata-Doria y la señora Miranda Maisonet comenzó en el año 2000. Producto de dicha relación se creó una amistad entre el juez y su exesposa con la señora Miranda Maisonet y su esposo. Esa amistad propició que, luego de que el juez y la señora Vázquez Martínez se divorciaran, éstos utiliza-ran a la señora Miranda Maisonet como mensajera en el proceso postdivorcio. Esta situación le provocó incomodi-dad y preocupación a la señora Miranda Maisonet, quien así se lo dejó saber al juez y a su exesposa.
Sin embargo, tras ser notificado de que su exesposa le había presentado una queja ética, el juez González Porra-ta-Doria acudió inmediatamente a la señora Miranda Mai-sonet para indicarle cómo tenía que testificar. Específica-mente, le dijo que declarara que la señora Vázquez Martínez la hostigaba y la acosaba. Aun cuando la señora Miranda Maisonet le aclaró que eso no era cierto y le pidió que no la involucrara en sus asuntos personales, el quere-llado insistió. Esto provocó que la señora Miranda Maiso-net acudiera al Juez Administrador en busca de ayuda. .
Esta conducta viola el Canon 7 de Etica Judicial, supra, el cual proscribe expresamente que las juezas y los jueces *693intervengan de forma indebida con los testigos en un pro-ceso disciplinario. Al respecto, el juez González Porrata-Doria adujo que su intención no fue intervenir con el testi-monio ni forzar a que la señora Miranda Maisonet mintiera. Por el contrario, sostuvo que él estaba bajo la impresión de que su secretaria se sentía hostigada por las llamadas de su exesposa y que así lo había manifestado cuando pidió que no la utilizaran como mensajera.
Sin embargo, su apreciación de lo sucedido no justifica que, luego de que la señora Miranda Maisonet le aclarara la situación, el juez González Porrata-Doria insistiera, de forma obstinada, en que ella declarara de forma contraria a lo que le había manifestado. Cabe destacar que la señora Miranda Maisonet le dejé saber al juez González Porrata-Doria, sin ambages, su posición de no declarar algo que consideraba falso. Así, aun presumiendo que inicialmente el juez estuviera bajo la impresión de que su solicitud era legítima, una vez la señora Miranda Maisonet le manifestó que no podía decir lo que el juez le indicaba por ser falso, debió desistir y no hablar más del asunto.
Por lo tanto, al insistir que declarara de una forma dis-tinta a como ella se sentía, el juez González Porrata-Doria intervino indebidamente con una potencial testigo en un proceso disciplinario, usando su autoridad como juez y como supervisor directo de la señora Miranda Maisonet para influenciar su testimonio. Esta actuación lacera la in-tegridad de los procesos disciplinarios y choca frontal-mente con el mandato que impone el Canon 7 de Ética Judicial, supra, a las y los miembros de la Judicatura, a saber, cooperar con esos procesos y no intervenir indebida-mente con los testigos.
Asimismo, esta conducta infringió el Canon 13 de Ética Judicial, supra, que requiere que las juezas y los jueces observen un trato respetuoso y considerado en todo momento. Al presionar a la señora Miranda Maisonet para que mintiera para su beneficio, el querellado promovió un *694ambiente de trabajo hostil que la afectó emocionalmente y que provocó que fuera trasladada a otro tribunal y luego ingresada en el Hospital Panamericano. La relación de amistad que había es irrelevante en este contexto. La se-ñora Miranda Maisonet era una empleada de la Rama Judicial a quien el juez González Porrata-Doria debió tratar con respeto y consideración. En lugar de incomodarla y presionarla, su deber, como supervisor y como juez, era procurar un ambiente sano de trabajo que no afectara las funciones judiciales y administrativas que ambos debían prestar.
El último cargo que se le imputó fue infringir el Canon 23 de Ética Judicial, supra, al contactar personalmente a la abogada de su exesposa estando pendiente un caso entre ambos.(7) Aunque el juez reconoció que fue una impruden-cia llamar a la licenciada Serrano Martínez para decirle "a modo de cortesía” que su dienta “estaba loca” y que ha-blaba mal de ella, trató de justificarlo diciendo que “la lla-mada se la hizo a una abogada que no es una persona desvalida y que pudo haber cortado con la sola acción de decir [...] que no le interesaba conversar nada con él”. Me-morando de derecho, págs. 12-13.
Esta justificación no solo es improcedente, sino que de-muestra una total ausencia de circunspección del juez. El referido Canon 23 obliga a las y los miembros de la Judi-catura a conducir los asuntos de su vida privada de forma tal que no deshonren la legitimidad del cargo ni creen du-das sobre su capacidad para adjudicar imparcialmente. Tras examinar el expediente de la querella tenemos que concluir que, al hacer esta llamada, el juez González Po-rrata-Doria trató de intervenir de forma indebida con la relación abogada-clienta, promoviendo diferencias entre su exesposa y su representante legal.
*695Asimismo, al decirle que mantuviera la conversación confidencial, el juez pretendió que la licenciada Serrano Martínez faltara al deber de lealtad y a la obligación ética de mantener informada a su dienta. Además, constituyó un abuso de autoridad, pues generó la preocupación en la licenciada Serrano Martínez de que, si cumplía con su de-ber ético, el juez González Porrata-Doria tomaría represa-lias contra ella, puesto que muchas veces ésta postulaba en el mismo centro judicial donde él laboraba. Transcripción de vista evidenciaría, págs. 49-50.
En atención a todo lo anterior, concluimos, al igual que lo hizo la Comisión, que el juez González Porrata-Doria violó los Cánones 7, 13 y 23 de Ética Judicial, supra. No obstante, la Comisión recomienda que limitemos la sanción disciplinaria a una censura enérgica. No estamos de acuerdo. Los hechos de este caso ameritan una sanción más severa. Si bien las determinaciones de la Comisión merecen nuestra deferencia, "ello no supone una abdica-ción de este Tribunal para aplicar la acción disciplinaria que estime adecuada [...] ”. In re Acevedo Hernández, supra, pág. 364. Véase In re Sierra Enriquez, supra, pág. 853.
Las faltas que el juez González Porrata-Doria cometió son serias y de una gravedad inaceptable para el cargo de Juez Superior. Éste intervino indebidamente con una po-tencial testigo en un procedimiento en su contra, así como con la relación de confianza que existía entre su exesposa y su abogada, utilizando las prerrogativas de su cargo. Ade-más, promovió un ambiente laboral tenso y hostil que, se-gún alegó la señora Miranda Maisonet, afectó su desem-peño y salud emocional. Esta conducta atentó contra la integridad de los procesos disciplinarios, la imparcialidad en la función adjudicativa y la dignidad de una empleada del tribunal. El juez González Porrata-Doria debió saber que la honorabilidad del cargo se engrandece o se despres-tigia según las actuaciones en la vida privada, pues éstas *696tienen la capacidad de influir sobre la legitimidad del sis-tema de justicia.
Más ahora que nunca, la sociedad espera una Judica-tura que sea representativa de los más altos estándares de honradez, rectitud y justicia. En momentos en que la Rama Judicial trabaja por fomentar el acceso a los procesos judi-ciales y una mayor transparencia, las juezas y los jueces tenemos el deber de actuar en conformidad con ese obje-tivo, ayudando con nuestro ejemplo a fortalecer la con-fianza en la cual se basa la legitimidad de nuestra institución. Por eso, este Tribunal será justo pero estricto a la hora de velar por el fiel cumplimiento de las normas éticas contenidas en los Cánones de Etica Judicial.
Por lo tanto, incumpliríamos con nuestro deber de pro-teger nuestro sistema de justicia si permitimos que este juez continúe representando a la Rama Judicial cuando su conducta no solamente mancilla la imagen de la Judica-tura, sino que también demuestra un claro abuso de poder y un menosprecio a la verdad. Asimismo, descuidamos la integridad y legitimidad de la Rama Judicial manteniendo en la Judicatura a un juez que manipuló a una potencial testigo en un proceso disciplinario en su contra. Dicha falta, en conjunto con las otras, evidencia que éste no res-peta ni reconoce la importancia de su cargo. Ante estas circunstancias, resulta insostenible depositar nuestra con-fianza y la del Pueblo en esta persona.
Por consiguiente, tomando en cuenta las violaciones éti-cas cometidas, los efectos que tuvo su conducta y que no es la primera vez que este Tribunal lo disciplina(8) ordena-mos la destitución inmediata del juez González Porrata-Doria. Esta medida es la más proporcional a su conducta insensata e imprudente, reñida con los principios y las nor-mas que gobiernan la función judicial.
*697IV
Por las razones expuestas, concluimos que el juez Gon-zález Porrata-Doria violó los Cánones 7, 13 y 23 de Etica Judicial, supra. Así, ordenamos su destitución inmediata.

Se dictará sentencia de conformidad.

La Jueza Asociada Señora Pabón Charneco no intervino.

 Antes de que el juez González Porrata-Doria la reclutara nuevamente, la señora Miranda Maisonet trabajaba en la Sala Municipal de Ciales.


 Las otras alegaciones fueron sobre presunta conducta constitutiva de favori-tismo o parcialidad del juez Ricardo J. González Porrata-Doria hacia ciertas perso-nas que podían participar en el pleito que la Sra. María del Mar Vázquez Martínez había presentado en su contra. Sin embargo, ni la Oficina de Administración de los Tribunales (OAT) ni el Comisionado de Disciplina Judicial que posteriormente estu-dió el caso encontraron prueba alguna que sugiriera que el juez hubiera actuado de forma parcializada. Por consiguiente, no se presentaron cargos a base de dichas alegaciones.


 El querellado obtuvo el número de teléfono de la licenciada Serrano Martínez a través de un alguacil del tribunal.


 Informe de la Comisión, págs. 4 y 9.


 Semanas después, la señora Miranda Maisonet recibió una llamada anónima en la que una mujer le dijo que lo que estaba haciendo le traería consecuencias. Ella lo interpretó como una amenaza y se puso muy nerviosa, y tuvo que ser ingresada en el Hospital Panamericano.


 Una Comisionada emitió un voto particular concurrente en parte y disidente en parte. En específico, aunque entendió que el juez González Porrata-Doria infrin-gió el Canon 23 de Ética Judicial, 4 LPRA Ap. IV-B, al contactar a la licenciada Serrano Martínez determinó que no quedó probada una violación de los Cánones 7 y 13 de Ética Judicial, 4 LPRAAp. IV-B, pues “[a]l insistirle [el juez González Porrata-Doria] que tenía que decir que la Sra. Vázquez Martínez la hostigaba cabe la posi-bilidad [...] que le estuviera transmitiendo su particular conclusión sobre la situación y no un claro propósito de intervenir de manera impropia en la investigación”. Voto disidente y concurrente de la comisionada Lourdes V. Velázquez Cajigas, pág. 2.


 Máxime, cuando el juez González Porrata-Doria tenía representación legal en el caso pendiente.


 En el 2002 suspendimos al juez González Porrata-Doria de empleo y sueldo por un período de tres meses. Véase In re Hon. González Porrata-Doria, 158 DPR 150 (2002).